DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
Response to Amendment
	The amendment filed 02/08/2021 has been entered.  As directed by the amendment: claims 1, 6, 8, 9, 22, 23, and 35 have been amended; and claims 5, 13-21, and 24-30 are cancelled.  Thus, claims 1-4, 6-12, 22-23, and 31-38 are currently pending.
	Applicant’s amendment is sufficient in overcoming the rejection of claim 9 under 35 USC 112 (a), the rejections of claims 1-4, 6-12, 22-23, and 31-38 under 35 USC 112 (b), as well as, the rejections under 35 USC 103 previously indicated.
	Applicant’s amendment, or remarks, do not address the rejections of claims 32-33 under 35 USC 112 (a) previously indicated.  Such rejections are, therefore, maintained.
	Further grounds of rejection, necessitated by the amendment, are presented herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 32 was previously amended to recite “…the filter is directly coupled to the centrifugal moisture separator…,” which does not appear to be supported in the originally filed written description.  Applicant, in the response filed 07/07/2020, cites to paragraphs 0020, 0022-0028, and 0030-0033, as well as Figures 1-3, for support of the claim amendments.  

    PNG
    media_image1.png
    479
    790
    media_image1.png
    Greyscale

Paragraphs 0020 and 0022-0024 do not disclose the intended or claimed structural cooperative relationship between the filter and the centrifugal moisture separator.  Paragraph 0023, for instance, merely discloses the removal of condensed moisture from air stream 42 via a gas conditioning component “e.g., check valve, drain, filter, separator.”  Paragraph 0025 discloses the use of one or more conditioning components, “such as a reservoir 54 (e.g., tank), a separator 56 (e.g., centrifugal moisture separator), a filter 58, or any combination thereof.” Paragraph 0026 states that separator 56 “may direct the compressed air stream 42 in a vortex, thereby separating at least a portion of the moisture of the compressed air stream 42” and that “a dry portion of the compressed air stream 42 exits the separator through the second port 62.”  Paragraph 0027 discloses that filter 58 may “remove moisture and/or particulates from the compressed air stream 42” and may include various types of filters “such as a desiccant filter, molecular sieve, a coalescing filter, or any combination thereof.”  Paragraphs 0031 and 0033 merely refers to filter 58 as facilitating removal of condensed moisture 51 and/or particulates from the air stream. Figure 1, above, is the only figure that illustrates Figure 2 also depicts filter 58, but omits separator 56).  Based on broadest reasonable interpretation, “coupled” is defined as “to link together; connect” (www.thefreedictionary.com, verb, 1st definition, viewed on 08/27/2020), while “directly” is defined as “without anyone or anything intervening” (www.thefreedictionary.com, adv., 2nd definition, viewed on 08/27/2020).  Still further, “direct-coupled” is defined as being “coupled without intermediate connections…” (www.thefreedictionary.com, viewed on 08/27/2020).  Accordingly, “directly coupled” would require the filter 58 and the separator 56 to be connected without any intervening/intermediate connections.  As can be seen in Figure 1 above, filter 58 and separator 56 are coupled together via an intermediate connection (indicated by the arrow).  The written description, as best understood, merely discloses the filter and the separator 56 being indirectly coupled and, therefore, does not disclose the filter 58 and the separator 56 being directly coupled. As such, claim 32 reciting the filter being “directly” coupled to the centrifugal moisture separator is considered new matter.  Applicant’s response, filed 02/08/2021, does not appear to address this rejection.
	Claim 33 inherits the above deficiency due to its dependency therefrom.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 11 is rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 11 recites “the heater comprises an electrode heater” which renders the claim indefinite as it is unclear in what way “electrode heater” is intended to further limit the “heater comprising a resistive heater, an induction heater, a peltier device” recited in claim 1. Paragraph 0019 of the instant application (as published) discloses that electrode heat source 17 may include a resistive heater, an induction heater, a peltier device, or any combination thereof. Based on this disclosure, it is unclear in what way, if any, the resistive heater, induction heater, or peltier device of the electrode heater further defines or limits the same recited in claim 1.  For purpose of examination, “electrode heater” will be interpreted to correspond to the above heaters disclosed in the specification.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 38 recites “wherein the heater comprises a resistive heater, and induction heater, a peltier device, or a flame.”  Claim 1, from which .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanden Heuvel et al. (U.S. Publication 2008/0156783), hereinafter Vanden Heuvel, in view of Kim (U.S. Patent 5307979), and in further view of Sommerfeld (U.S. Publication 2009/0159574), as evidenced by Electric Heating (Non-Patent Literature; https://en.wikipedia.org/wiki/Electric_heating) or Horn (U.S. Publication 2006/0102619).
Regarding claim 1, Vanden Heuvel discloses a welding system (para. 0001, “field of wire feeders and/or welding systems”) (para. 0014, “system may be used in Gas Tungsten Arc Welding (TIG), Gas Metal Arc Welding (MIG), Flux Cored Arc Welding (FCAW), or Stick welding applications”) (Figs. 1, 3a/3b, 4a/4b, etc.) comprising:
a wire feeder (generally taken as feeder 43, which includes “drive motor or drive 46, a drive roll 48, and a support roll 46”-para. 0020) configured to provide a welding wire to a welding torch (para. 0019, “wire supply 36, 40 is fed into the wire feeder 43 that drives the weld wire out through wire feed port 52 and into a welding torch), the wire feeder comprising a heater (56) configured to heat the welding wire prior to provision of the welding wire to the welding torch (para. 0021, “the heater 56 also may be configured to raise the temperature of the wire for a particular application. This may be particularly beneficial for cold environments and/or for increasing the ductility or other characteristics of the wire”) to reduce moisture in the welding wire (para. 0021 discloses the use of a moisture removal system where the moisture removal system includes heater 56 or “other moisture removal or exclusion techniques”;” Para. 0021 also discloses the use of “temperature and/or humidity sensors coupled to the control panel 18 thereby facilitating feedback control of the heater 56” and that “feedback sensors may trigger the heater 56 to engage or disengage to maintain a particular environmental state”) (heater 56, therefore, at least partially, reduces moisture in the welding wire; See also MPEP 2114); and 
a gas supply system (para. 0017 “various control items on the control panel may correspond to the wire feeder, the torch, the power supply, the gas supply, the heater, or a combination thereof”).
Vanden Heuvel discloses heater (56) being “configured to raise the temperature of the wire for a particular application,” which “may be particularly beneficial for cold environments and/or for increasing the ductility or other characteristics of the wire” (para. 0021).  Vanden Heuvel further states that temperature and/or humidity sensors may be coupled to the control panel (18) “thereby facilitating feedback control of the heater 56” (para. 0021).  Vanden Heuval continues in that “it may be desirable to maintain a particular temperature or humidity level within the case 12, and the feedback sensors may trigger the heater 56 to engage or disengage to maintain a particular environmental state within the case 12.”  Here, one of ordinary skill in the art would consider such heater, which receives feedback from sensors in order to engage/disengage to maintain a particular temperature, to include an electrical heater.  However, Vanden Heuvel does not explicitly disclose the heater comprising a resistive heater, and induction heater, a peltier device, or a flame.
Vanden Heuvel is further silent on the gas supply system being configured to receive an air flow from a first ambient environment about the gas supply system, reduce a moisture content of the air flow via one or more conditioning components of the gas supply system, and provide the air flow to displace at least a portion of a second ambient environment about the welding torch.

Kim teaches that it is known in the art of welding systems (Col. 1, lines 9-24, “automatic welding apparatus” and “welding wire protecting apparatus in which…the formation of dew on the welding wire is prevented by installing a heater…;” Figure 2; wire feeder 18, heater 21) to use an electric heater (Col. 1, lines 64-68, using an electric heater to maintain optimum temperature and keeping the moisture to a minimum) (Col. 5, lines 5-17, electric heater 21 protects wire feeder 18, “…the accumulation of foreign materials on the wire is prevented, and the internal temperature of the case 19 is maintained above the ambient temperature by 20°-30° C., so that the formation of dew on the wire should be prevented, thereby contributing to improving the welding quality…”).
The advantage of combining the teachings of Kim is that in doing so would provide a heater that is sufficiently operable to maintain a temperature above the ambient so that the formation of dew (moisture) on the wire is prevented (citations above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Vanden Heuvel, with Kim, by replacing the heater of Vanden Heuvel, with the teachings of Kim, in order to provide a heater that is sufficiently operable to maintain a temperature above the ambient so that the formation of dew (moisture) on the wire is prevented (citations above). See also MPEP 2144.06 
Kim provides, therefore, inherent disclosure for the heater comprising “a resistive heater,” an induction heater, a peltier device, or a flame, as required by claim 1.
One of ordinary skill in the art would readily understand that an electric heater utilizes the Joule effect, which defines a resistive heater.
Electric heater is defined (by https://en.wikipedia.org/wiki/Electric_heating) as “an electrical device that converts an electric current into heat” and that the “heating element inside every electric heater is an electrical resistor, and works on the principle of Joule heating: an electric current passing through a resistor will convert that electrical energy into heat energy.”
Horn provides additional evidence that an electric heater defines a resistive heater.  Horn states, in paragraph 0004, that:
Electrical conductors are utilized to transfer electrical energy from one place to another. Electrical conductors that have a resistive component are utilized to deliver heat to the environment in which they are thermally coupled. The direct conversion of electrical energy into heat was first described by the English physicist James P. Joule. According to Joule's Law, a conductor carrying a current generates heat at a rate proportional to the product of the resistance of the conductor and the square of the current. It is the use of this principal, of applying electrical energy to a distributed resistance, which has resulted in various geometries of electrical conductors for the production of warmth or the application of heat to a specific environment.

Accordingly, the electric heater of Kim inherently includes a resistive heater.
The above combination teaches each claimed limitation except for the gas supply system being configured to receive an air flow from a first ambient environment about 


    PNG
    media_image2.png
    95
    295
    media_image2.png
    Greyscale

Sommerfeld teaches that it is known in the art of welding systems (para. 0002, “metal cutting and welding systems”) (para. 0040, “the heat exchanger and moisture removal systems are applicable to other portable systems using a gas compressor…an engine-driven welding system that includes an engine, generator, and gas compressor may also implement a heat exchanger and moisture removal system”) (Figures 1-3) (gas supply system 99 and torch 102 considered to correspond to the same of Vanden Heuvel) for the gas supply system to be configured to receive an air flow from a first ambient environment about the gas supply system (para. 0034, compressor 106 “draws in air through the air intake 132, such as a vent. The air passes through the intake filter 104 to remove particulates and contaminants from the air.” Paragraph 0023 also states that the compressor may intake and compress “air directly from the atmosphere, such as via a filter…”) (para. 0031 discloses that moisture “is a result of the high relative humidity of the atmospheric air drawn into the compressor and the compression cycle (the Carnot cycle)”), reduce a moisture content of the air flow via one or more conditioning components of the gas supply system (para. 0035, “the heat exchanger 114, the air filter 116, and the dryer 118 work to together to remove moisture from the compressed air and reduce or eliminate condensation in the torch 102.” Para. 0036-0037 similarly disclose moisture removal, particulates and contamination removal from the air stream), and subsequently provide the air flow, with the reduced moisture content, to displace at least a portion of a second ambient environment about the welding torch (para. 0038, “at the point which the compressed air stream flows through the torch, most or all of the moisture is removed…removing moisture from the compressed air stream reduces or eliminates condensation at the torch exit.”) (air flow exiting the torch exit would, at least partially, displace the ambient environment about the torch).
The advantage of combining the teachings of Sommerfeld is that in doing so would provide a gas supply system that removes moisture, particulates, and contaminates from the air flow prior to be received in the welding torch, which could otherwise effect performance (para. 0003-0004, 0038, and 0040).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Vanden Heuvel, as modified by Kim, with Sommerfeld, by replacing the gas supply system of Vanden Heuvel, with the teachings of Sommerfeld, to provide a gas supply system that removes moisture, particulates, and para. 0003-0004, 0038, and 0040).
Regarding claim 38, the primary combination of Vanden Heuvel, Kim, and Sommerfeld, as applied to claim 1, teaches each claimed limitation including the heater comprising a resistive heater, an induction heater, a peltier device, or a flame (as detailed above in claim 1).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanden Heuvel et al. (U.S. Publication 2008/0156783), hereinafter Vanden Heuvel, in view of Kim (U.S. Patent 5307979) and Sommerfeld (U.S. Publication 2009/0159574), and in further view of Carter et al. (U.S. Patent 8156997), hereinafter Carter.
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation except as detailed below.
Sommerfeld teaches the one or more conditioning components comprising a heat exchanger (114) coupled (indirectly) to an outlet of a compressor (106) (para. 0035, 114, 116, and 118 work together to remove moisture from the compressed air and reduce or eliminate condensation and “the compressed air stream passes through the heat exchanger 114.”), the compressor (106) comprising an inlet configured to receive the air flow from the first ambient environment (para. 0034, compressor 106 draws in the air through the air intake 132, such as a vent and the air passes through the intake filter 104.  The compressor, therefore, has an inlet that receive the filtered air from filter 104, and ultimately, the ambient environment).

Carter teaches that it is known in the art of conditioning compressed air (Figures 2 and 5) (Col. 1, lines 5-10 “producing heated and/or cooled compressed air”) (Col. 1, lines 20-32; “compressed air is also widely used for a variety of purposes…used to operate power tools…”) for a heat exchanger to be a coil (Col. 4, lines 65 to Col. 5, line 5; Heat exchanger 26 includes tubing 64, which includes one or more heat exchanger coils 66) (figure 2 shows heat exchanger 26 receiving compressed air flow from compressor 22) (Col. 4, lines 45-55, disclose the use of filter 46 for removing “solid contaminants and other impurities, oils, and moisture from the air”).
The advantage of using a coil heat exchanger is that in doing so would amount to a simple substitution of art recognized heat exchangers (“shell and tube” vs. coil) performing the same function of conditioning a compressed air flow (cooling, moisture removal, etc.) and the results of the substitution would have been predictable.  See MPEP 2114.06-II.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Vanden Heuvel, as modified by Kim and Sommerfeld, with Carter, by replacing the shell and tube heat exchanger of Sommerfeld, with the coil heat exchanger of Carter, for in doing so would amount to a simple substitution of art recognized heat exchangers (“shell and tube” vs. coil) performing the same function of conditioning a compressed air flow (cooling, moisture .
Claims 3-4, 6-7, 31, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanden Heuvel et al. (U.S. Publication 2008/0156783), hereinafter Vanden Heuvel, in view of Kim (U.S. Patent 5307979), Sommerfeld (U.S. Publication 2009/0159574), Carter et al. (U.S. Patent 8156997), hereinafter Carter, and in further view of Sommerfeld (U.S. Publication 2009/0159581), hereinafter Sommerfeld (‘581) and Caley (U.S. Patent 4680398).
Regarding claim 3, the primary combination, as applied in claim 2, teaches each claimed limitation except for a reservoir directly coupled to the coil.
Sommerfeld (‘581) teaches that it is known in the art of welding systems using compressed air systems (para. 0002 and 0041; “…the compressor control system and profiles are applicable to other portable systems using a gas compressor. For example, an engine-driven welding system that includes an engine, generator, and compressor…”) (Figures 1-3; compressor 32 which “intakes and compresses air directly from the atmosphere”-para. 0024) to use a reservoir (“gas compressor 32 may provide a direct supply of compressed gas (e.g., air) on demand to a desired application…” and “may include an air tank configured to store the compressed air.”-para. 0024).
The advantage of combining the teachings of Sommerfeld (‘581) is that in doing so would provide a means of storing compressed air flow from the compressor (para. 0024), thereby allowing a user to use such compressed air at a later time.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Vanden Heuvel, as modified by Sommerfeld para. 0024), thereby allowing a user to use such compressed air at a later time.
The combination of Vanden Heuvel, Sommerfeld, and Sommerfeld (‘581) teaches each claimed limitation except for the reservoir being directly coupled to the coil.
Caley teaches that it is known in the art of conditioning compressed air (Figure 1; compressor 14, coupled to heat exchanger 16-corresponding to the heat exchange coil of Carter; Col. 1, lines 7-20 compressed air apparatus for suppressing dew point of compressed air, cooling compressed air, and precipitating out moisture) 
	
    PNG
    media_image3.png
    447
    652
    media_image3.png
    Greyscale
     
    PNG
    media_image4.png
    551
    652
    media_image4.png
    Greyscale

		Figure 1 of 14/298493				Figure 1 of Caley
	
to include a reservoir directly coupled to the coil (compressor 44 of the instant application corresponds to compressor 14 of Caley; 48 of the instant application corresponds to 17 between 14 and 16 of Caley; 50 of the instant application  corresponds to 16 of Caley; 52 of the instant application corresponds to 17 between 16 and 20 of Caley; 54 of the instant application corresponds to 20 of Caley)(Col. 4, lines 38-68 of Caley disclose compressor 14 receives air flow and compresses the air flow to a relatively high pressure, where heat exchanger 16 reduces the temperature so that moisture will condense into the liquid state and be removed via drain 18; Supply tank 20 stores “a relatively large volume of cool, highly compressed and saturated air from the heat exchanger.” Tank 20 is considered directly coupled to 16 in the same manner as that shown in Figure 1 of the instant application, where 50 is connected to 54 via 52).  
The advantage of combining the teachings of Caley is that in doing so would provide a means of storing a relatively large volume of cool and compressed air (cited above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Vanden Heuvel, as modified by Kim, Sommerfeld, Carter, and Sommerfeld (‘581), with Caley, by replacing the reservoir placement of Sommerfeld (‘581), being coupled with the compressor, with the teachings of Caley, in order to provide a means of storing a relatively large volume of cool and compressed air (cited above).  
Regarding claim 4, the primary combination, as applied in claim 3, teaches each claimed limitation.

    PNG
    media_image2.png
    95
    295
    media_image2.png
    Greyscale

Sommerfeld further teaches the gas supply system comprising a port at the outlet of the compressor (para. 0034, “after compression, the air exits the compressor 106 and passes to solenoid valve 108.” (“Port,” under broadest reasonable interpretation, is defined as “an opening (as in a valve seat or valve face) for intake or exhaust of a fluid)”, see www.thefreedictionary.com, definition 2a, viewed on 08/28/2020) (valve 108 defines a port at the outlet of the compressor), the port configured to release condensed moisture from the gas supply system at the outlet (para. 0034 discloses valve 108 being a body ported 3-port solenoid valve, where one port is used to “exhaust excess air from the compressed air stream,” and another port “may exit to the relief valve 112” where 112 is configured to “release pressure from the system.” Para. 0035, “using the 3-way valve mentioned above, the drain may be one of the ports of the 3-way valve” to “allow condensate to drain from the gas.” Claim 11 also recites “a 3-way valve configured to relieve pressure, drain moisture, or any combination thereof.”).
The advantage of combining the teachings of Sommerfeld is that in doing so would provide a means of draining condensed moisture from the air flow (para. 0035).
para. 0035).
Regarding claim 6, the primary combination, as applied in claim 4, teaches each claimed limitation.
Carter, as stated above, teaches the claimed coil being a heat exchanger.
Sommerfeld teaches the port (valve 108) comprising a first port, and wherein the gas supply system (99) further comprises a second port at an outlet of the heat exchanger, the second port configured to release condensed moisture from the gas supply system at the outlet of the heat exchanger (para. 0035, “the heat exchanger 114 or the connection from the heat exchanger 114 to other components in the system 99 may include a drain to allow condensate to drain from the gas as it moves through the system 99…3-way valve may be placed downstream of the heat exchanger 114 to drain or dump the condensed water from the gas”) (“Port,” under broadest reasonable interpretation, is defined as “an opening (as in a valve seat or valve face) for intake or exhaust of a fluid)”, see www.thefreedictionary.com, definition 2a, viewed on 08/28/2020) (the drain/valve thus described, therefore, defines a port at the outlet of heat exchanger 114).
The advantage of combining the teachings of Sommerfeld is that in doing so would provide a valve downstream of the heat exchanger in order to drain or dump condensed water from the gas (para. 0035).
para. 0035).
Regarding claim 7, the primary combination, as applied in claim 4, teaches each claimed limitation.
Sommerfeld further teaches the one or more conditioning components of the gas supply system further comprises a filter (para. 0035, “the heat exchanger 114, the air filter 116, and the dryer 118 work together to remove moisture from the compressed air and reduce or eliminate condensation in the torch”) configured to absorb moisture from the air flow (para. 0037, “after the compressed air stream is cooled by heat exchanger 114, it may pass through the air filter 116 to remove particulates and contaminates from the air stream. Further, additional moisture may be removed by the air filter 116” which may be “paper, foam, fabric, plastic, or any other suitable material.”). Sommerfeld further teaches dryer (118) being a desiccant filter (para. 0037).
 The advantage of combining the teachings of Sommerfeld is that in doing so would provide further means of moisture and contaminant/particulate removal from the air stream after the air stream is cooled by the heat exchanger (para. 0037).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Vanden Heuvel, as modified by Kim, Sommerfeld, Carter, Sommerfeld (‘581), and Caley, by adding to the gas supply system para. 0037).
Regarding claim 31, the primary combination, as applied in claim 7, teaches each claimed limitation.
Sommerfeld teaches that the filter is a replaceable filter cartridge (filter 116 “may be paper, foam, fabric, plastic, or any other suitable material” and 118 “may be a desiccant or other suitable moisture remover…may be a desiccant filter”-para. 0037) (term ‘cartridge’ is defined as ‘a small modular unit designed to be inserted into a larger piece of equipment’-www.thefreedictionary.com, 3rd definition, viewed on 08/31/2020.  As such filter 116 or 118 is considered a cartridge in that such are designed to be inserted into a larger piece of equipment, as in the gas supply system of Figure 2) (Both 116 and 118 are structurally capable of being replaced-See MPEP 2114).
The advantage of combining the teachings of Sommerfeld is that in doing so would provide further means of moisture and contaminant/particulate removal from the air stream after the air stream is cooled by the heat exchanger (para. 0037).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Vanden Heuvel, as modified above, by adding to the gas supply system of Vanden Heuvel with the teachings of Sommerfeld, in order to provide further means of moisture and contaminant/particulate removal from the air stream after the air stream is cooled by the heat exchanger (para. 0037).
Regarding claim 35, the primary combination, as applied in claim 3, teaches each claimed limitation except for “the coil comprises a heat exchanger.”
114) coupled (indirectly) to an outlet of a compressor (106) (para. 0035, 114, 116, and 118 work together to remove moisture from the compressed air and reduce or eliminate condensation and “the compressed air stream passes through the heat exchanger 114.”).
Sommerfeld teaches the heat exchanger (114) being a “shell and tube heat exchanger,” an “evaporator of a vapor compression cycle system,” a “condenser,” etc. (Para. 0035).  Therefore, Sommerfeld is silent as to the heat exchanger being a coil.
Carter teaches that it is known in the art of conditioning compressed air (Figures 2 and 5) (Col. 1, lines 5-10 “producing heated and/or cooled compressed air”) (Col. 1, lines 20-32; “compressed air is also widely used for a variety of purposes…used to operate power tools…”) for a heat exchanger to be a coil (Col. 4, lines 65 to Col. 5, line 5; Heat exchanger 26 includes tubing 64, which includes one or more heat exchanger coils 66) (figure 2 shows heat exchanger 26 receiving compressed air flow from compressor 22) (Col. 4, lines 45-55, disclose the use of filter 46 for removing “solid contaminants and other impurities, oils, and moisture from the air”).
The advantage of using a coil heat exchanger is that in doing so would amount to a simple substitution of art recognized heat exchangers (“shell and tube” vs. coil) performing the same function of conditioning a compressed air flow (cooling, moisture removal, etc.) and the results of the substitution would have been predictable.  See MPEP 2114.06-II.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Vanden Heuvel, as modified above, with “shell and tube” vs. coil) performing the same function of conditioning a compressed air flow (cooling, moisture removal, etc.) and the results of the substitution would have been predictable.  See MPEP 2114.06-II.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanden Heuvel et al. (U.S. Publication 2008/0156783), hereinafter Vanden Heuvel, in view of Kim (U.S. Patent 5307979), Sommerfeld (U.S. Publication 2009/0159574), Carter et al. (U.S. Patent 8156997), hereinafter Carter, Sommerfeld (U.S. Publication 2009/0159581), hereinafter Sommerfeld (‘581), Caley (U.S. Patent 4680398), and in further view of Zillmer et al. (U.S. Patent 8266819), hereinafter Zillmer.
Regarding claim 8, the primary combination, as applied in claim 7, teaches each claimed limitation, except for the gas supply system comprising a desiccant heater coupled to the desiccant media, and wherein the desiccant heater is configured to recharge the desiccant media.
Zillmer teaches that it is known in the art of conditioning an air flow (Title, Col. 1, lines 18-21; Fig. 2, air dryer 12) to use a desiccant heater (resistive heating element 54-Col. 5, lines 25-40) coupled to a desiccant media (desiccant 56), wherein the desiccant heater is configured to recharge the desiccant media (col. 5, Lines 25-40, heating elements 54 recharge desiccant pack 56 by elevating the temperature of pack 56 to levels in which drying occur).  
Col. 5, Lines 25-40), while still aiding in moisture removal (Col. 4, lines 20-24, de-humidifying air flow).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Vanden Heuvel, as modified above, with Zillmer by replacing the desiccant filter of Sommerfeld, with the teachings of Zillmer, in order to provide a means for drying the desiccant, thereby allowing the desiccant to be used repeatedly (Col. 5, Lines 25-40), while still aiding in moisture removal (Col. 4, lines 20-24, de-humidifying air flow).
Claims 9, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanden Heuvel et al. (U.S. Publication 2008/0156783), hereinafter Vanden Heuvel, in view of Kim (U.S. Patent 5307979), Sommerfeld (U.S. Publication 2009/0159574), Carter et al. (U.S. Patent 8156997), hereinafter Carter, Sommerfeld (U.S. Publication 2009/0159581), hereinafter Sommerfeld (‘581), Caley (U.S. Patent 4680398), Zillmer et al. (U.S. Patent 8266819), hereinafter Zillmer, and in further view of Bellomo (U.S. Patent 5669154).
Regarding claim 9, the primary combination, as applied in claim 8, teaches each claimed limitation except as detailed below.  
Caley, as stated above, teaches the reservoir (20) being directly coupled to the coil for storing a relatively large volume of cool and compressed air (cited above), but is silent on a centrifugal moisture separator coupled to the reservoir, the centrifugal 

    PNG
    media_image5.png
    497
    790
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    770
    606
    media_image6.png
    Greyscale

		Figure 1 of 14/298493				Figure 2 of Bellomo
	
Bellomo teaches that it is known in the art of conditioning compressed air (Figs. 1-2; Col. 1, lines 1-5) for a centrifugal moisture separator (9) (Col. 1, lines 8-15) to be coupled to a reservoir (see above annotated Figure; Separator 9 receives compressed air flow via conduit/path 7) (The Reservoir is considered directly coupled to separator 9 in the same manner as that shown in Figure 1 of the instant application, as shown above), the centrifugal moisture separator being configured to receive the air flow from the reservoir and further reduce the moisture content of the air flow (Col. 3, lines 20-24; “cooled compressed air entering the separation chamber 9 through the inlet 16 circulates around the annular section 25 into the lower end of the central section 23 and therethrough to the compressed air outlet 13”) (Col. 3, lines 25-32; “…the result of the movement of the compressed air in the annular section 25 is that moisture and entrained contaminants are forced radially outwardly and impinge against the inner surface of the cylindrical wall 11 and, over time, move down the cylindrical wall 11 and through the outlet 15 into the discharge chamber 17. As a consequence, the cooled compressed air is at least partially dried and purified”).
The advantage of combining the teachings of Bellomo is that in doing so would provide further moisture and contaminant removal from the compressed air flow, thereby providing, at least, partially dried and purified cooled compressed air (citations above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Vanden Heuvel, as modified above, with Bellomo, by adding to the reservoir of Caley, with the teachings of Bellomo, in order to provide further moisture and contaminant removal from the compressed air flow, thereby providing, at least, partially dried and purified cooled compressed air (citations above).
Regarding claim 32, the primary combination, as applied in claim 9, teaches each claimed limitation.
Bellomo further teaches a filter (27) (Col. 3, lines 28-44) being directly coupled to the centrifugal moisture separator (9) (Fig. 1) and configured to receive the air flow from the centrifugal moisture separator (filter 27 is positioned in the compressed air outlet 13 of the separator chamber 9 to further dry and purify the compressed air).
The advantage of combining the teachings of Bellomo is that in doing so would provide a means of filtering the compressed air flow as the air flow exits the centrifugal moisture separator.

Regarding claim 33, the primary combination, as applied in claim 32, teaches each claimed limitation.
Sommerfeld teaches that the filter is a replaceable filter cartridge (filter 116 “may be paper, foam, fabric, plastic, or any other suitable material” and 118 “may be a desiccant or other suitable moisture remover…may be a desiccant filter”-para. 0037) (term ‘cartridge’ is defined as ‘a small modular unit designed to be inserted into a larger piece of equipment’-www.thefreedictionary.com, 3rd definition, viewed on 08/31/2020.  As such filter 116 or 118 is considered a cartridge in that such are designed to be inserted into a larger piece of equipment, as in the gas supply system of Figure 2) (Both 116 and 118 are structurally capable of being replaced-See MPEP 2114).
The advantage of combining the teachings of Sommerfeld is that in doing so would provide further means of moisture and contaminant/particulate removal from the air stream after the air stream is cooled by the heat exchanger (para. 0037).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Vanden Heuvel, as modified above, by adding to the gas supply system of Vanden Heuvel with the teachings of Sommerfeld, in order to provide further means of moisture and contaminant/particulate removal from the air stream after the air stream is cooled by the heat exchanger (para. 0037).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanden Heuvel et al. (U.S. Publication 2008/0156783), hereinafter Vanden Heuvel, in view of Kim (U.S. Patent 5307979) and Sommerfeld (U.S. Publication 2009/0159574), and in further view of Rose (U.S. Publication 2010/0224609).
 Regarding claim 10, the primary combination, as applied in clam 1, teaches each claimed limitation except for an enclosure configured to house the wire feeder and the gas supply system.
Individually, Vanden Heuvel and Sommerfeld teach an enclosure configured to house the wire feeder (Figures 1-2 of Vanden Heuvel, housing 12) and the gas supply system (Figures 1-2 of Sommerfeld), respectively.
Rose teaches that it is known in the art of welding systems (para. 0002, gas metal arc welding systems) (Figure 1, gas supply system 22, wire feeder 20) for an enclosure (supply housing 12) to be configured to house the wire feeder and the gas supply system (para. 0010, supply housing 12 “supports and surrounds electric power supply 18, wire feeder 20 and gas supply 22).
The advantage of combining the teachings of Rose is that in doing so would provide a single enclosure that houses both the wire feeder and the gas supply system, thereby providing a more compact design (as opposed to the separate enclosures discussed above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Vanden Heuvel, as modified by Kim and Sommerfeld, with Rose, by replacing the respective enclosures of Vanden Heuvel and Sommerfeld, with the teachings of Rose, in order to provide a single enclosure that 
Regarding claim 11, the primary combination, as applied to claim 10, teaches each claimed limitation including the heater being an electrode heater.
With respect to “electrode heater” paragraph 0019 of the instant application (as published) discloses electrode heat source 17 may include, but is not limited to a resistive heater, an induction heater, a peltier device, or any combination thereof.
Based on such disclosure, “electrode heater” is interpreted to refer to “a resistive heater, an induction heater, a peltier device, or any combination thereof.  
As detailed in claim 1, Kim teaches the electric heater being a resistive heater and, therefore, satisfies the above interpretation of “electrode heater.”
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanden Heuvel et al. (U.S. Publication 2008/0156783), hereinafter Vanden Heuvel, in view of Kim (U.S. Patent 5307979) and Sommerfeld (U.S. Publication 2009/0159574), Rose (U.S. Publication 2010/0224609), and in further view of Pagano et al. (U.S. Publication 2013/0001210), hereinafter Pagano.
Regarding claim 12, the primary combination, as applied to claim 1, teaches each claimed limitation except as detailed below.
Vanden Heuvel, as applied in claim 1, further teaches a welding power source (para. 0017, power supply, welding process selection control 32 “enables a user to remotely select and configure the power source for the desired welding operation;” A power supply of some kind is inherently required in order to support the various welding process disclosed in paragraph 0014) coupled (indirectly via control panel 18) to the 43), wherein the welding power source is configured to provide welding output to the welding torch (para. 0014 discloses use in gas tungsten arc welding, gas metal arc welding, flux cored arc welding, etc., such welding applications inherently require the use of a welding output to the welding torch).  Vanden Heuvel further discloses the use of power cable 55 that “provides power to the welding torch” (para. 0021).  Vanden Heuvel teaches the welding torch being configured to receive the welding output (via power cable 55, for example) and the welding wire (para. 0019, weld wire fed from feeder 43 and into the welding torch).
Vanden Heuvel is silent on the welding power source coupled to the gas supply system, wherein the welding power source is configured to provide output power to the wire feeder and to the gas supply system, and the welding torch configured to receive shielding gas and the air flow, wherein the welding wire comprises a tubular welding wire.
Sommerfeld, as stated in claim 1, teaches the welding torch (102) configured to receive the air flow (para. 0038, “…at the point which the compressed air stream flows through the torch 102, most or all of the moisture is removed…removing moisture from the compressed air stream reduces or eliminates condensation at the torch exit and may improve cutting performance…”). 
Vanden Heuvel, as modified by Sommerfeld, is silent on the welding power source coupled to the gas supply system, wherein the welding power source is configured to provide output power to the wire feeder and to the gas supply system, and the welding torch configured to receive shielding gas, wherein the welding wire comprises a tubular welding wire.
para. 0002, gas metal arc welding systems) (Figure 1, gas supply system 22, wire feeder 20, torch 14, power supply 18) for the welding power source to be coupled to the wire feeder and to the gas supply system (para. 0010, gas supply 22 and wire feeder 20 may be powered via power supply 18; Para. 0012, power cable 38 electrically connects power supply 18 to torch 14 so that power supply 18 provides electrical power to contact tip 32 for welding; See also Fig. 1), wherein the welding power source is configured to provide output power to the wire feeder and to the gas supply system (“Power supply 18 also provides power to, and controls operation of, wire feeder 20 and gas supply 22.” Para. 0012). Rose further teaches that the welding torch (14) is configured to receive (via gas hose 42) shielding gas (semi-inert gases such as argon, helium, carbon dioxide, or mixtures thereof” para. 0002 and 0012).
The advantage of combining the teachings of Rose is that in doing so would provide a welding power source that is operable to provide output power to both the wire feeder and to the gas supply system (para. 0010 and 0012), as well as, providing a welding torch that is able to receive a shielding gas, thereby providing a means of limiting contaminants near the weld (para. 0002).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Vanden Heuvel, as modified by Kim and Sommerfeld, with Rose, by adding to the welding power source and welding torch of Vanden Heuvel, with the teachings of Rose, in order to provide a welding power source that is operable to provide output power to both the wire feeder and to the gas supply system (para. 0010 and 0012), as well as, providing a welding torch that is able to para. 0002).
The combination of Vanden Heuvel, Sommerfeld, and Rose teach each claimed limitation, except for the welding wire comprising a tubular welding wire.
Pagano teaches that it is known in the art of arc welding (Paras. 0002-0003, gas metal arc welding) (Figure 1 shows welding system 10) (Figure 2 showing tubular electrode 44) for the welding wire to comprise a tubular welding wire (Para. 0002, discloses that Gas Metal Arc Welding utilizes a wire, which is consumed by the progressing weld pool, that is either solid wire, flux cored or metal cored) (Figure 2 and paragraph 0020 disclose the welding wire comprising a sheath 46 “made of metal wrapped around a metal core 50” and that the welding wire is selected to have a desired diameter 52, which comprises “a sheath wall thickness 54 and a core diameter 56.”  The aforementioned, at least partially, define a tubular welding wire).
The advantage of combining the teachings of Pagano is that in doing so would provide a welding wire that has improved arch establishment, arc maintenance, material transfer, metallurgy of the resulting weld bead, weld bead penetration, etc. (para. 0020), as well as, reducing splatter (para. 0034, “amount of splatter on all metal cored electrode tests was significantly less than the amounts seen with traditional solid wire applications…”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Vanden Heuvel, as modified by Kim, Sommerfeld, and Rose, with Pagano, by replacing the welding wire of Vanden Heuvel, with the teachings of Pagano, in order to provide a welding wire that has improved arch para. 0020), as well as, reducing splatter (para. 0034, “amount of splatter on all metal cored electrode tests was significantly less than the amounts seen with traditional solid wire applications…”).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanden Heuvel et al. (U.S. Publication 2008/0156783), hereinafter Vanden Heuvel, in view of Kim (U.S. Patent 5307979), Sommerfeld (U.S. Publication 2009/0159574), Carter et al. (U.S. Patent 8156997), hereinafter Carter, Sommerfeld (U.S. Publication 2009/0159581), hereinafter Sommerfeld (‘581), and Caley (U.S. Patent 4680398), and in further view of Lorey (U.S. Patent 5599270).
Regarding claim 22, the primary combination, as applied in claim 4, teaches each claimed limitation except as detailed below.
Vanden Heuvel further teaches using a controller (para. 0017, “a number of user control devices. In general, the control panel 18 may include a variety of knobs, switches, pushbuttons, electrical connectors, analog or digital gauges, analog or digital displays, or a combination thereof. These various control items on the control panel 18 may correspond to the wire feeder, the torch, the power supply, the gas supply, the heater, or a combination thereof”), but is silent on the port comprising a drain, and the controller being configured to control the drain to release the condensed moisture when the compressor has operated for a defined duration, or when a defined volume of the air flow has been provided.

    PNG
    media_image2.png
    95
    295
    media_image2.png
    Greyscale

Sommerfeld, as stated above in claim 4, teaches the port at the outlet of the compressor (para. 0034, “after compression, the air exits the compressor 106 and passes to solenoid valve 108.” (“Port,” under broadest reasonable interpretation, is defined as “an opening (as in a valve seat or valve face) for intake or exhaust of a fluid)”, see www.thefreedictionary.com, definition 2a, viewed on 08/28/2020) (valve 108 defines a port at the outlet of the compressor) and the port configured to release condensed moisture from the gas supply system at the outlet (para. 0034 discloses valve 108 being a body ported 3-port solenoid valve, where one port is used to “exhaust excess air from the compressed air stream,” and another port “may exit to the relief valve 112” where 112 is configured to “release pressure from the system.” Para. 0035, “using the 3-way valve mentioned above, the drain may be one of the ports of the 3-way valve” to “allow condensate to drain from the gas.” Claim 11 also recites “a 3-way valve configured to relieve pressure, drain moisture, or any combination thereof.”).  In Sommerfeld, such draining of condensate occurs after the compressor has operated for some duration (That is, the compressor operating for some duration provides air flow in which moisture is, ultimately, removed.  The aforementioned draining of condensate occurs, therefore, after the compressor has operated for a time period).  Sommerfeld also teaches the use of a controller to control the compressor (para. 0033).
Sommerfeld is silent on the use of a controller that is configured to control the drain.
Lorey teaches that it is known in the art of conditioning an air flow (Col. 1, lines 45-59, “The invention is particularly well suited for devices in which a gaseous medium is to be cleaned…for example…compress-air ductwork systems, where…compressed air is to be cleaned of dust and liquid components such as condensed water…”; Fig. 1) to use a controller that is configured to control a drain (valve 50 is automatically controlled, via liquid level indicator 54, to empty fluid collection take through drain line 48; Col. 6, lines 10-16).
The advantage of combining the teachings of Lorey is that in doing so would provide an automatic means for draining condensed moisture (See Col. 1, lines 45-59).  Furthermore, broadly providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.  See MPEP 2144.04-III.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Vanden Heuvel, as modified above, with Lorey, by adding to the valve actuation of Sommerfeld, which drains condensed moisture, with the teachings of Lorey, in order to provide an automatic means for draining condensed moisture (See Col. 1, lines 45-59).  Furthermore, broadly providing .
Claims 23, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanden Heuvel et al. (U.S. Publication 2008/0156783), hereinafter Vanden Heuvel, in view of Kim (U.S. Patent 5307979), Sommerfeld (U.S. Publication 2009/0159574), Carter et al. (U.S. Patent 8156997), hereinafter Carter, Sommerfeld (U.S. Publication 2009/0159581), hereinafter Sommerfeld (‘581), and Caley (U.S. Patent 4680398), and in further view of Lorey (U.S. Patent 5599270) and Staton et al. (U.S. Patent 5372621), hereinafter Staton.
Regarding claim 23, the primary combination, as applied in claim 4, teaches each claimed limitation except as detailed below.
Vanden Heuvel further teaches using a controller (para. 0017, “a number of user control devices. In general, the control panel 18 may include a variety of knobs, switches, pushbuttons, electrical connectors, analog or digital gauges, analog or digital displays, or a combination thereof. These various control items on the control panel 18 may correspond to the wire feeder, the torch, the power supply, the gas supply, the heater, or a combination thereof”), but is silent on the port comprising a check valve, and the controller being configured to actuate the check valve to release condensed moisture when the condensed moisture is more than a defined threshold.

    PNG
    media_image2.png
    95
    295
    media_image2.png
    Greyscale

Sommerfeld, as stated above in claim 4, teaches the port at the outlet of the compressor, which comprises a valve (para. 0034, “after compression, the air exits the compressor 106 and passes to solenoid valve 108.”) and the valve is configured to release condensed moisture from the gas supply system at the outlet (para. 0034 discloses valve 108 being a body ported 3-port solenoid valve, where one port is used to “exhaust excess air from the compressed air stream,” and another port “may exit to the relief valve 112” where 112 is configured to “release pressure from the system.” Para. 0035, “using the 3-way valve mentioned above, the drain may be one of the ports of the 3-way valve” to “allow condensate to drain from the gas.” Claim 11 also recites “a 3-way valve configured to relieve pressure, drain moisture, or any combination thereof.”).  Sommerfeld also teaches the use of a controller to control the compressor (para. 0033).
Sommerfeld is silent on the use of a controller that is configured to actuate the valve to release the condensed moisture when the condensed moisture is more than a defined threshold, and the valve being a check valve.
Col. 1, lines 45-59, “The invention is particularly well suited for devices in which a gaseous medium is to be cleaned…for example…compress-air ductwork systems, where…compressed air is to be cleaned of dust and liquid components such as condensed water…”; Fig. 1) to use a controller that is configured to actuate the valve to release condensed moisture when the condensed moisture is more than a defined threshold (valve 50 is automatically controlled, via liquid level indicator 54, to empty fluid collection take through drain line 48; Col. 6, lines 10-16).
The advantage of combining the teachings of Lorey is that in doing so would provide an automatic means for draining condensed moisture (See Col. 1, lines 45-59).  Furthermore, broadly providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.  See MPEP 2144.04-III.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Vanden Heuvel, as modified above, with Lorey, by adding controller functionality and to the valve actuation of Vanden Heuvel and Sommerfeld, with the teachings of Lorey, in order to provide an automatic means for draining condensed moisture (See Col. 1, lines 45-59).  Furthermore, broadly providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.  See MPEP 2144.04-III.

Staton teaches that it is known in the art of removing moisture from an airflow (Col. 1, lines 5-10, “removing mist and condensate from a vapor laden airstream”) (Figure 1, check valve 18) to use a check valve to drain condensate (see below citations).  Staton also teaches such a check valve being actuated to release condensed moisture when the condensed moisture is more than a define threshold (Col. 4, lines 54-63, as water level increases, the force of the water applies outward pressure on check valve 18.  When positive pressure overcomes the vacuum, valve 18 opens and the water is discharged) (Abstract, “The condensate outlet is controlled by a swing check valve. The valve remains closed until there is sufficient condensate in the reservoir to push it open. After a predetermined amount of condensate drains out, the check valve closes”).
	The advantage of combining the teachings of Staton is that in doing so would amount to a simple substitution of art recognized valves (solenoid vs. check valve) performing the same function of draining condensate and the results of the substitution would have been predictable.  See MPEP 2114.06-II.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Vanden Heuvel, as modified above, with Staton, by replacing the solenoid valve of Sommerfeld, which drains condensed moisture, with the check valve of Staton, performing the same function of draining condensed moisture, for in doing so would amount to a simple substitution of art solenoid vs. check valve) performing the same function of draining condensate and the results of the substitution would have been predictable.  See MPEP 2114.06-II.
Regarding claim 36, the primary combination, as applied in claim 23, teaches each claimed limitation.
As previously stated, Sommerfeld teaches the controller configured to control the compressor (para. 0033, controller 126 controls motor 124 of compressor 126).
The advantage of combining the teachings of Sommerfeld is that in doing so would provide a means for controlling the compressor (para. 0033).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Vanden Heuvel, as modified above, with Sommerfeld, by adding to the controller of Vanden Heuvel, as modified, with the teachings of Sommerfeld, in order to provide a means for controlling the compressor (para. 0033).
Regarding claim 37, the primary combination, as applied in claim 23, teaches each claimed limitation.
Vanden Heuvel further teaches the controller being configured to control a drive unit of the wire feeder (the wire feeder 43 includes “drive motor or drive 46, a drive roll 48, and a support roll 46”-para. 0020) (control panel 18 enables “the user to adjust and/or monitor welding parameters, the wire feed operation….” “The control panel 18 includes a number of user control devices. In general, the control panel 18 may include a variety of knobs, switches, pushbuttons, electrical connectors, analog or digital gauges, analog or digital displays, or a combination thereof. These various control items on the control panel 18 may correspond to the wire feeder, the torch, the power supply, the gas supply, the heater, or a combination thereof…” “the control panel includes…a wire speed/amperage meter 28, a wire speed control or wire feed control…”).
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanden Heuvel et al. (U.S. Publication 2008/0156783), hereinafter Vanden Heuvel, in view of Kim (U.S. Patent 5307979), Sommerfeld (U.S. Publication 2009/0159574), Carter et al. (U.S. Patent 8156997), hereinafter Carter, Sommerfeld (U.S. Publication 2009/0159581), hereinafter Sommerfeld (‘581) and Caley (U.S. Patent 4680398), and in further view of Walter et al. (U.S. Publication 2011/0192173), hereinafter Walter.
Regarding claim 34, the primary combination, as applied in claim 4, teaches each claimed limitation except for the coil comprising a peltier device, or a heat pump configured to cool the air flow.
Sommerfeld, as stated above, teaches the heat exchanger (114) being a “shell and tube heat exchanger,” an “evaporator of a vapor compression cycle system,” a “condenser,” etc. (Para. 0035), which lowers the temperature of the air flow such that condensate may form.  Sommerfeld is silent on the use of a peltier device or a heat pump.
Walter teaches that it is known in the art of conditioning an air flow (Para. 0002; Para. 0013, switching between air/air heat exchange and Peltier operation) (Figs. 1-2; heat exchanger 10/11) for a heat exchanger to comprise a peltier device (peltier element 9; para. 0030; para. 0037).  Walter further teaches the peltier device (9) being configured to cool air flow (para. 0037; Peltier element 9 pointing to interior channel 6 is cold side where “The warmed air coming from the interior space 2 is therefore cooled off in the interior channel 6”).
	The advantage of combining the teachings of Walter is that in doing so would amount to a simple substitution of art recognized heat exchangers (“shell and tube,” evaporator, etc. vs. Peltier heat exchanger) performing the same function of cooling an air flow and the results of the substitution would have been predictable.  See MPEP 2114.06-II.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Vanden Heuvel, as modified above, with Walter, by replacing the heat exchanger of Sommerfeld, which cools received air flow, with the peltier device heat exchanger of Staton, performing the same function of cooling an air flow, for in doing so would amount to a simple substitution of art recognized heat exchangers (“shell and tube,” evaporator, etc. vs. Peltier heat exchanger) performing the same function of cooling an air flow and the results of the substitution would have been predictable.  See MPEP 2114.06-II.

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. 
The Rejections Under 35 U.S.C. § 112 (a)
While applicant addressed the rejection of claim 9, the rejection of claims 32-33 remain unresolved.  Such rejections are, therefore, maintained.

The Rejections Under 35 U.S.C. § 103
Remarks, page 8, second to third paragraphs):
While Vanden Heuvel does describe a case 12 configured to house wire supplies, at least one wire feeder, and a moisture removal system that includes a heater 56 (Vanden Heuval at [0018] and [0021]), Vanden Heuvel does not disclose that the heater 56 is a resistive heater, an induction heater, a peltier device, or a flame. 

Thus, Vanden Heuvel does not disclose or suggest a wire feeder comprising a heater configured to heat a welding wire, the heater comprising a resistive heater, an induction heater, a peltier device, or a flame, as set forth by claim 1. 

	In response, the examiner respectfully disagrees.  Vanden Heuvel discloses heater (56) being “configured to raise the temperature of the wire for a particular application,” which “may be particularly beneficial for cold environments and/or for increasing the ductility or other characteristics of the wire” (para. 0021).  Vanden Heuvel further states that temperature and/or humidity sensors may be coupled to the control panel (18) “thereby facilitating feedback control of the heater 56” (para. 0021).  Vanden Heuval continues in that “it may be desirable to maintain a particular temperature or humidity level within the case 12, and the feedback sensors may trigger the heater 56 to engage or disengage to maintain a particular environmental state within the case 12.” Here, Vanden Heuvel provides explicit disclosure for heater 56 being configured to heat the welding wire, as claimed. Vanden Heuvel is not relied upon to provide disclosure for the heater comprising a resistive heater, an induction heater, a peltier device or a flame.
	The applicant, with continued reference to claim 1, traverses the Kim reference in that (Remarks, page 8, fourth to sixth paragraphs):

Kim also does not disclose or suggest a wire feeder comprising a heater configured to heat a welding wire, the heater comprising a resistive heater, an induction heater, a peltier device, or a flame, as set forth by claim 1. 



Thus, Kim does not disclose or suggest a wire feeder comprising a heater configured to heat a welding wire, the heater comprising a resistive heater, an induction heater, a peltier device, or a flame, as set forth by claim 1. 

In response, the examiner respectfully disagrees.  The examiner agrees with the applicant that Kim teaches using an electric heater.  However, the examiner disagrees that that Kim does not disclosure the electric heater comprising a resistive heater, an induction heater, a peltier device, or a flame.
As stated above in claim 1, “electric heater” is defined (by https://en.wikipedia.org/wiki/Electric_heating) as “an electrical device that converts an electric current into heat” and that the “heating element inside every electric heater is an electrical resistor, and works on the principle of Joule heating: an electric current passing through a resistor will convert that electrical energy into heat energy.”
Horn provides additional evidence that an electric heater inherently includes a resistive heater.  Horn states, in paragraph 0004, that:
Electrical conductors are utilized to transfer electrical energy from one place to another. Electrical conductors that have a resistive component are utilized to deliver heat to the environment in which they are thermally coupled. The direct conversion of electrical energy into heat was first described by the English physicist James P. Joule. According to Joule's Law, a conductor carrying a current generates heat at a rate proportional to the product of the resistance of the conductor and the square of the current. It is the use of this principal, of applying electrical energy to a distributed resistance, which has resulted in various geometries of electrical conductors for the production of warmth or the application of heat to a specific environment.

Accordingly, the electric heater of Kim inherently includes a resistive heater. As such, Kim teaches, either explicitly or inherently, the electric heater comprising a resistive heater.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761